Citation Nr: 0115810	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-20 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
hypertension.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
psychiatric disorder.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from July 1954 to July 1957.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO determined 
that new and material evidence sufficient to reopen 
previously denied claims for service connection for 
hypertension, a nervous disorder, and a lumbar spine 
disability had not been received.  


FINDINGS OF FACT

1.  In October 1987, the RO denied service connection for 
hypertension and for a psychiatric disorder and also denied a 
claim to reopen a prior denial of service connection for a 
lumbar spine disability.  The veteran was notified of this 
decision but did not initiate an appeal.  

2.  Evidence associated with the claims file since the RO's 
October 1987 bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and, by itself or with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claims for service 
connection for hypertension, a psychiatric disorder, and a 
lumbar spine disability.  


CONCLUSION OF LAW

The additional evidence received since the RO's October 1987 
decision is new and material; thus, the requirements to 
reopen the veteran's claims of entitlement to service 
connection for hypertension, a psychiatric disorder, and a 
lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for hypertension, a 
psychiatric disorder, and a back disability.  Service 
connection may be granted for a disorder that was incurred in 
or aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain 
disorders, including arthritis and hypertension, are presumed 
to have been incurred in service if manifested within a year 
of separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In October 1987 in the present case, the RO denied service 
connection for hypertension and a psychiatric disorder and 
also determined that new and material evidence sufficient to 
reopen a previously disallowed claim (in November 1957) for a 
lumbar spine disability had not been received.  In November 
1987, the RO notified the veteran of the adverse decision.  
However, the veteran did not file an appeal within the time 
limit prescribed.  The October 1987 decision, therefore, is 
final.  See 38 U.S.C.A. § 5108, 7105(c); 38 C.F.R. § 20.1103.  

A final decision may be reopened based upon submission of new 
and material evidence.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Elkins v. West, 12 Vet. App. 209 (1999).  

A.  Hypertension

In its October 1987 decision, the RO observed that service 
medical records documented blood pressure of 144/74 upon 
entrance into service and 140/100 at the time of the 
veteran's separation examination in May 1957.  The remainder 
of the service medical records contained no diagnosis or 
other reference to hypertension.  The RO also observed that a 
VA examination in November 1957 reflected blood pressure of 
140/90 in a sitting position and that later records of 
treatment documented mild hypertension in August 1974 as well 
as intermittent elevated blood pressure readings between 1965 
and 1985.  In denying service connection for hypertension, 
the RO found that the elevated blood pressure reading at the 
time of service and at the time of the veteran's VA 
examination, without a diagnosis of hypertension or high 
blood pressure, failed to link subsequently diagnosed 
hypertension to service.  

Since the time of the RO's October 1987 decision, additional 
pertinent evidence has been associated with the claims file.  
In particular, the veteran has continued to assert that he 
incurred hypertension during his active military duty.  In 
support of this contention, the veteran submitted a November 
1999 lay statement from his cousin, who suggests that the 
veteran suffered from high blood pressure at the time of his 
discharge from service. 

Additionally, the veteran submitted a November 1999 letter 
from an individual who indicated that she was the director of 
a weight clinic from 1989 to 1990 and that, during that time, 
the veteran was enrolled at the clinic and was treated for 
weight loss but mainly hypertension.  Also, the veteran 
submitted a November 1999 statement from an individual who 
indicated that from 1962 to 1970 he worked for a private 
physician who treated the veteran for hypertension.  This 
individual also explained that the private physician has died 
and that all of the medical records are missing.  

At the time of the RO's October 1987 denial of service 
connection for hypertension, the diagnosis of hypertension 
was not in controversy.  At issue was the question of whether 
the veteran's hypertension was related to service.  The Board 
finds that the November 1999 letter provides evidence which 
bears directly and substantially upon the specific matter 
under consideration, is so significant that it must be 
considered to decide fairly the merits of this service 
connection claim, and was not considered by the RO when it 
rendered its denial in October 1987.   Significantly, the 
November 1999 statement from the person who worked for a 
private physician from 1962 to 1970 includes competent 
evidence that not long after the veteran's separation from 
active military duty he was treated for hypertension.  

While not commenting on the reliability, credibility or 
thoroughness of this statement, it does indicate, when taken 
at face value, that the veteran was treated for hypertension 
not long after his discharge from service.  The statement, 
for purposes of determining whether the claim should be 
reopened, is presumed credible because it is not inherently 
incredible or beyond the competence of the issuing personnel.  
Such evidence, if established, would serve to support the 
veteran's claim for service connection for hypertension.  
See, e.g., 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2000).  

Consequently, the Board concludes that the November 1999 
letter constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a).  As a result of this finding of new and material 
evidence, the Board is required to reopen the previously 
denied claim for service connection for hypertension.  

B.  Psychiatric Disorder

When the RO denied service connection for a psychiatric 
disorder in October 1987, the RO observed that there was no 
evidence before it of such a disorder.  Although the veteran 
claimed at that time service connection for what was 
characterized as a nervous condition, there was no medical 
evidence of a psychiatric diagnosis.  Specifically, the 
service medical records were negative for complaints of, 
treatment for, or findings of a psychiatric disorder.  
Furthermore, although the veteran complained of nervousness 
at the November 1957 VA examination, this evaluation 
determined that his psychiatric system was normal.  

Since the RO's October 1987 decision, however, additional 
pertinent evidence has been associated with the claims file.  
In particular, the veteran has continued to assert that he 
incurred a psychiatric disorder during his active military 
duty.  In support of this contention, the veteran submitted a 
November 1999 lay statement from his cousin, who suggests 
that the veteran suffered from a severe nervous condition at 
the time of his discharge from service.  Additionally, the 
veteran submitted a November 1999 statement from an 
individual who indicated that from 1962 to 1970 he worked for 
a private physician who treated the veteran for nerves.  This 
individual also explained that the private physician has died 
and that all of the medical records are missing.  

The RO's October 1987 denial of service connection for a 
nervous disorder was based on the lack of medical evidence 
associating a diagnosed disability with the veteran's active 
military duty.  Significantly, however, the Board finds that 
the November 1999 letter provides evidence which bears 
directly and substantially upon the specific matter under 
consideration, is so significant that it must be considered 
to decide fairly the merits of this service connection claim, 
and was not considered by the RO when it rendered its denial 
in October 1987.   Significantly, the November 1999 statement 
from the person who worked for a private physician from 1962 
to 1970 includes competent evidence that not long after the 
veteran's separation from active military duty he received 
psychiatric treatment.  

While not commenting on the reliability, credibility or 
thoroughness of this statement, it does indicate, when taken 
at face value, that the veteran was treated for a psychiatric 
condition not long after his discharge from service.  The 
statement, for purposes of determining whether the claim 
should be reopened, is presumed credible because it is not 
inherently incredible or beyond the competence of the issuing 
personnel.  Such evidence, if established, would serve to 
support the veteran's claim for service connection for a 
psychiatric disorder.  See, e.g., 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2000).  

Consequently, the Board concludes that the November 1999 
letter constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a).  As a result of this finding of new and material 
evidence, the Board is required to reopen the previously 
denied claim for service connection for a psychiatric 
disorder.  

C.  Lumbar Spine

According to the evidence available at the time of the RO's 
October 1987 decision, service medical records reflected 
that, at the May 1957 separation examination, the veteran's 
spine was normal.  In the following month, the veteran 
complained of low back pain.  A diagnosis of a low back 
disability was not made at that time.  

A VA examination conducted in November 1957 revealed 
limitation of flexion of the veteran's back, pain, and muscle 
spasm.  X-ray examination of the lumbosacral spine, however, 
was negative, and the examiner diagnosed residuals of the 
lumbosacral spine, including strain.  

This evidence was before the RO at the time the October 1987 
decision declining to reopen a claim for service connection 
for a lumbar spine disorder.  (The November 1957 rating 
decision, through which the RO first denied service 
connection for a back disorder, reveals a determination that 
there was no disability other than residuals of a lumbosacral 
strain, which was not incurred in or aggravated during 
service.)  In November 1987, the RO, in declining to reopen 
the veteran's claim for service connection for a back 
disorder, observed simply that private medical records 
submitted in support of the veteran's attempt to reopen the 
prior final denial of benefits failed to demonstrate a 
chronic back disorder.  

Although the RO had medical evidence before it of a prior 
back disorder consisting of a diagnosis of residuals of a 
lumbosacral spine strain, the initial denial appears to have 
been predicated upon the lack of evidence linking that 
diagnosis to service.  No such evidence was proffered prior 
to the RO's October 1987 decision.  

Since the RO's October 1987 decision, however, additional 
pertinent evidence has been associated with the claims file.  
In particular, the veteran has continued to assert that he 
incurred a low back disability during his active military 
duty.  In support of this contention, the veteran submitted a 
November 1999 lay statement from his cousin, who suggests 
that the veteran suffered from severe back problems at the 
time of his discharge from service.  Additionally, the 
veteran submitted a November 1999 statement from an 
individual who indicated that from 1962 to 1970 he worked for 
a private physician who treated the veteran for back pain.  
This individual also explained that the private physician has 
died and that all of the medical records are missing.  

The RO's October 1987 denial of service connection for a 
lumbar spine disability was based on the lack of medical 
evidence associating the diagnosed residuals of a lumbosacral 
spine strain to the veteran's active military duty.  
Significantly, however, the Board finds that the November 
1999 letter provides evidence which bears directly and 
substantially upon the specific matter under consideration, 
is so significant that it must be considered to decide fairly 
the merits of this service connection claim, and was not 
considered by the RO when it rendered its denial in October 
1987.   Significantly, the November 1999 statement from the 
person who worked for a private physician from 1962 to 1970 
includes competent evidence that not long after the veteran's 
separation from active military duty he received back 
treatment.  

While not commenting on the reliability, credibility or 
thoroughness of this statement, it does indicate, when taken 
at face value, that the veteran was treated for a back 
condition not long after his discharge from service.  The 
statement, for purposes of determining whether the claim 
should be reopened, is presumed credible because it is not 
inherently incredible or beyond the competence of the issuing 
personnel.  Such evidence, if established, would serve to 
support the veteran's claim for service connection for a 
lumbar spine disability.  See, e.g., 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2000).  

Consequently, the Board concludes that the November 1999 
letter constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a).  As a result of this finding of new and material 
evidence, the Board is required to reopen the previously 
denied claim for service connection for a lumbar spine 
disability.  


ORDER

New and material evidence having been submitted, the 
veteran's claims of entitlement to service connection for 
hypertension, a psychiatric disorder, and a lumbar spine 
disability are reopened, and to this extent only the appeal 
is granted.  


REMAND

As noted, this case was developed by the RO solely on the 
basis of whether new and material evidence had been submitted 
to reopen claims of entitlement to service connection for 
hypertension, a psychiatric disorder, and a lumbar spine 
disability.  However, these service connection claims have 
been reopened and must now be considered on a de novo basis.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court Of Appeals For Veterans Claims (Court) held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing and whether the claimant has been 
prejudiced by being denied those opportunities.  As noted in 
the present case, the Board is considering the appealed 
issues on a differing basis than that considered by the RO.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In a March 2001 statement, the veteran's representative cited 
the VCAA and requested that the Board remand the veteran's 
case to the RO for development and adjudication under the new 
law.  In an effort to assist the RO, the Board has reviewed 
the claims file and has identified certain assistance that 
must be rendered to comply with the VCAA.  However, it is the 
RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

Specifically, in the substantive appeal which was received at 
the RO in September 2000, the veteran referred to treatment 
that he received at a VA hospital in 1957.  He did not 
identify the particular VA medical facility where he was 
treated.  No attempt appears to have been made to obtain 
copies of these medical records.  On remand, therefore, an 
attempt should be made to procure copies of records of 
post-service VA treatment that the veteran has received which 
are available.  See Simington v. Brown, 9 Vet.App. 334 (1996) 
(per curiam) (stipulating that VA is deemed to have 
constructive knowledge of any documents "within the 
Secretary's control" and that any such documents relevant to 
the issue under consideration must be included in the record 
on appeal).  See also Bell v. Derwinski, 2 Vet.App. 611, 613 
(1992) (regarding records in constructive possession of VA).  

Furthermore, the most recent treatment records which are 
included in the veteran's claims folder are dated in 1985.  
On remand, an attempt should be made to procure all 
previously unobtained records of post-service treatment for 
the claimed disabilities.  See, Murincsak v. Derwinski, 
2 Vet. App. 363, 373 (1992) (there is a continuing obligation 
on VA to assist veterans in developing the facts of their 
claims throughout the entire administrative adjudication and 
this obligation includes the duty to obtain records regarding 
their medical history).  

A complete and thorough review of the claims folder indicates 
that the veteran has not been accorded pertinent VA 
examinations for his claimed disabilities.  In the March 2001 
statement, the veteran's representative requested that the 
veteran be accorded a VA examination in which the examiner 
expressed an opinion regarding the etiology of the diagnosed 
disability.  The Board concurs.  Thus, following receipt of 
any additional records of relevant post-service treatment 
that the veteran has received, the Board believes that he 
should be accorded thorough and contemporaneous VA 
examinations.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  In addition, the RO should furnish 
the veteran the appropriate release of 
information forms in order to procure 
copies of all VA, private, and military 
medical records regarding treatment that 
he has received for his hypertension, 
psychiatric condition, and lumbar spine 
condition since his separation from 
service.  All such available, previously 
unobtained documents should be procured 
and associated with the claims folder.  

3.  The RO should also specifically 
request the local VA Medical Center to 
furnish copies of records of treatment 
that the veteran has received at that 
medical facility since his separation from 
service.  All such available documents 
should be procured and associated with the 
claims folder.  

4(a).  Thereafter, the veteran should be 
accorded a VA cardiovascular examination 
to determine the nature, severity, and 
etiology of any hypertension.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and 
the examiner should verify in the report 
that the claims folder was reviewed.  All 
specialized testing deemed necessary 
should be performed.  

4(b).  Following a review of the claims 
folder (including any additional evidence 
received pursuant to paragraphs one 
through three of this Remand) as well as 
the results of the current examination 
(including the physical evaluation and 
the findings on any specialized testing 
completed), the examiner is requested to 
state specifically whether the veteran 
has hypertension.  If so, the examiner is 
asked to render an opinion as to whether 
such a disorder found on examination is 
as likely as not related to the veteran's 
active military duty, including the 
elevated blood pressure reading of 
140/100 at the time of the veteran's 
separation examination in May 1957.  

5(a).  Thereafter, the veteran should be 
accorded a VA psychiatric examination to 
determine the nature, severity, and 
etiology of any psychiatric disorder.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner, and the examiner should verify 
in the report that the claims folder was 
reviewed.  All specialized testing deemed 
necessary should be performed.  

5(b).  Following a review of the claims 
folder (including any additional evidence 
received pursuant to paragraphs one 
through three of this Remand) as well as 
the results of the current examination 
(including the physical evaluation and 
the findings on any specialized testing 
completed), the examiner is requested to 
state specifically whether the veteran 
has a diagnosed psychiatric disorder.  If 
so, the examiner is asked to render an 
opinion as to whether such a disorder 
found on examination is as likely as not 
related to the veteran's active military 
duty.  

6(a).  Thereafter, the veteran should be 
accorded a VA orthopedic examination to 
determine the nature, severity, and 
etiology of any lumbar spine disability.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner, and the examiner should verify 
in the report that the claims folder was 
reviewed.  All specialized testing deemed 
necessary should be performed.  

6(b).  Following a review of the claims 
folder (including any additional evidence 
received pursuant to paragraphs one 
through three of this Remand) as well as 
the results of the current examination 
(including the physical evaluation and 
the findings on any specialized testing 
completed), the examiner is requested to 
state specifically whether the veteran 
has a diagnosed disability of his lumbar 
spine.  If so, the examiner is asked to 
render an opinion as to whether such a 
disorder found on examination is as 
likely as not related to the veteran's 
active military duty, including his 
in-service complaints of low back pain in 
June 1957.  

7.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for hypertension, a psychiatric 
disorder, and a lumbar spine disability.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since the 
issuance of the statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals



 



